Citation Nr: 0032099	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-04 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to July 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a nervous condition.


FINDINGS OF FACT

1.  The May 1980 rating decision which denied service 
connection for a nervous condition is final.

2.  The evidence submitted subsequent to the May 1980 rating 
decision bears directly and substantially upon the specific 
matter under consideration and in connection with the 
evidence previously assembled is of such significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a nervous condition.


CONCLUSIONS OF LAW

1.  The May 1980 rating decision which denied entitlement to 
service connection for a nervous condition is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the May 1980 rating 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
nervous condition.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a nervous condition.  After a review of the 
record, the Board finds that the claimant has submitted new 
and material evidence and his claim of entitlement to service 
connection for a nervous condition is reopened.  To that 
extent only, this appeal is granted.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals of whether new 
and material evidence has been submitted to reopen a claim.  
The Board must first determine whether the claimant has 
presented new and material evidence pursuant to 38 C.F.R. 
§ 3.156(a) (2000) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108 (West 1991).  Then, if new 
and material evidence has been submitted to reopen the claim, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist has 
been fulfilled.  Manio v. Derwinski, 1 Vet. App. 140 (1991);  
see also Winters v. West, 12 Vet. App. 203, 206 (1999); see 
also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the claimant did not perfect an appeal 
of the May 1980 rating decision denial of his claim of 
entitlement to service connection for a nervous condition.  
That rating decision is final.  38 U.S.C.A. § 7105 (West 
1991).  Therefore, pursuant to the Court's holding in Evans 
v. Brown, 9 Vet. App. 273 (1996), the Board will consider 
whether new and material evidence has been submitted to 
reopen the claimant's claim of entitlement to service 
connection for a nervous condition subsequent to the May 1980 
rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2000).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2000).  Psychoses are chronic diseases with 
a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(2000).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence, which in conjunction with the 
evidence already of record, shows that a nervous condition 
was incurred in or aggravated by his service, is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service, or that a psychosis manifested to a 
compensable degree within one year following his separation 
from service.

The Board finds that there is new evidence of record which 
addresses a continuity of symptomatology of the veteran's 
nervous condition from service to the present.  The veteran 
has also provided credible evidence that he was treated on 
numerous occasions for his nervous condition subsequent to 
service although the records of that treatment are not 
present in the claims folder.  The Board finds that evidence 
is of such significance that it must be considered in order 
to fairly adjudicate the veteran's claim.  Therefore, the 
Board feels that the additional medical evidence which the 
veteran's has credibly and competently asserted exists should 
be obtained in order to fairly adjudicate the veteran's 
claim.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claimant's claim of 
entitlement to service connection for nervous condition and 
that claim is reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition, and that claim is hereby reopened.  To that extent 
only, this appeal is granted.


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the appellant's claim of entitlement 
to service connection for a nervous condition.  It is now 
incumbent upon the RO to review the entire evidentiary 
record, in accordance with regulatory and statutory 
provisions that govern the adjudication of a reopened claim, 
prior to any further Board consideration of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The Board feels that a VA examination would be useful in 
determining whether the veteran's current nervous condition 
may be related to his service.  Although the veteran was 
provided an examination in April 1999, that examination did 
not include an opinion as to whether any current nervous 
condition was related to the veteran's service.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any mental 
disorder prior to or subsequent to his 
service.  After securing the necessary 
release, the RO should obtain these 
records.  The RO should specifically 
request information (if appropriate 
releases are provided) from those 
treatment providers that the veteran has 
previously mentioned, to include VA 
facilities in New Orleans, Louisiana; 
Gulfport, Mississippi; Biloxi, 
Mississippi; and Mobile, Alabama; and 
Providence Hospital in Mobile, Alabama; 
Southland Hospital; and Charter Woods in 
Mobile, Alabama.

2.  The RO should schedule the veteran 
for a VA mental disorders examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
full five-axis diagnosis of all 
mental disorders present pursuant to 
the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric 
Association (DSM-IV).

c)  The examiner should provide an 
opinion as to whether or not any 
current mental disorder was present 
in the veteran's service or is 
etiologically related to or is the 
result of any mental disorder 
present in the veteran's service.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
RO must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided.  Any binding and pertinent 
court decisions that are subsequently 
issued should also be considered.  If the 
benefit sought on appeal remains denied, 
the supplemental statement of the case 
should contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 



